Citation Nr: 9916401	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  98-14 559	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE


Entitlement to a compensable rating for impotency.


WITNESS AT HEARING ON APPEAL


Appellant


ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel

INTRODUCTION

The veteran served on active duty from June 1959 to August 
1989.


FINDINGS OF FACT

1.  In a rating decision of December 1997, the Regional 
Office (RO) granted service connection for impotency 
secondary to surgery, specifically, a radical retropubic 
prostatectomy for service-connected prostate cancer.

2.  The veteran's service-connected impotence is presently 
characterized by a loss of erectile power, but no penile 
deformity.


CONCLUSION OF LAW

An increased (compensable) evaluation for service-connected 
impotence is not warranted.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3321(b)(1) and Part 4, Code 7522 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran in this case seeks an increased evaluation for 
service-connected impotence.  In pertinent part, it is argued 
that current Department of Veterans Affairs (VA) regulations 
governing the evaluation of service-connected impotence are 
inadequate, in that such regulations fail to adequately 
compensate for "the loss of sexual potency inherent in the 
surgical removal of a cancerous prostate gland," as well as 
"a loss of libido, erectile failures, ejaculatory problems, 
lack of stream emissions, and loss of reproductivity."

In response, the Board of Veterans' Appeals (Board) notes 
that disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).

In the present case, on Department of Veterans Affairs (VA) 
genitourinary examination in October 1997, it was noted that, 
in September 1992, the veteran was found to have an elevated 
PSA (4.7).  On subsequent evaluation, a prostate nodule was 
discovered, which was biopsied, revealing evidence of 
prostate cancer.  In June of 1993, the veteran underwent a 
total prostatectomy, following which there has been no 
recurrence of prostate cancer.

On physical examination, the veteran complained of 
intermittent urinary incontinence since the time of his 1993 
prostatectomy.  Additionally noted was a tendency to 
involuntarily lose urine when coughing.  According to the 
veteran, he had been unable to achieve penile erections since 
the time of his 1993 prostatectomy.  Examination of the 
veteran's abdomen revealed a healed lower midline surgical 
scar 13 centimeters in length.  The veteran's abdomen was 
soft and nontender, and there was no evidence of either 
masses or organomegaly.

Following examination, the examiner commented that the 
veteran had experienced intermittent urinary incontinence as 
well as an inability to achieve penile erections since the 
time of his 1993 prostatectomy.  Further noted was that 
problems with impaired penile erections following 
prostatectomy were "common."

Pursuant to applicable law and regulation, a 20 percent 
evaluation is warranted where there is evidence of penile 
deformity, accompanied by a loss of erectile power.  
38 C.F.R. Part 4, Code 7522 (1998).  In the present case, 
there exists no evidence, nor is it argued, that the veteran 
currently suffers from any deformity of the penis.  Rather, 
it is asserted that the present law and/or regulations are 
inadequate, in that they fail to appropriately compensate the 
veteran for various other factors associated with his 
service-connected impotence.

As noted above, the veteran currently suffers from a loss of 
erectile power, but no deformity of the penis.  Under such 
circumstances, the noncompensable evaluation in effect is 
appropriate.  38 C.F.R. Part 4, Code 7522 (1998).  As of the 
present time, the veteran has failed to offer evidence of 
either a marked interference with employment or frequent 
periods of hospitalization sufficient to the assignment of an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (1998).  
Accordingly, his claim must be denied.

As was discussed at the hearing, the matter whether the 
rating code at issue reflects a prudent application of 
regulatory authority is beyond the scope of the Board's 
jurisdiction.


ORDER

An increased (compensable) evaluation for impotence is 
denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 


